Morton, J.
For most of the time during the four or five weeks that the plaintiff had been working for the defendant he had known of the well. Sometimes the barrel from which he got the washers was nearer to, and sometimes farther from it. The defendant was under no obligation to the plaintiff to cover the well or keep the floor dry. Murphy v. American Rubber Co. 159 Mass. 266, and cases cited. The danger of slipping or of falling into the well was an obvious one, and the plaintiff must be held to have assumed the risk. It does not matter that he did not know the precise extent or character of the injury which he would sustain if he fell into the well. Such a test would introduce an impracticable element into the doctrine of assumption of the risk. It is enough that he knew that he might fall *428into the well, and continued at his employment without objection. He must be held to have assumed the risk of whatever injury he might receive by falling into the well. It is not necessary to -consider whether the plaintiff was in the exercise of due care, or was acting within the scope of his employment.

Exceptions sustained.